DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of the issued patent Baldemair et al., US 10,917,882 B2 (Baldemair’882 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 10,917,882 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10,917,882 B2
1. A method of operating a user equipment in a New Radio, NR, radio access network, the method comprising:

5. The method according to Claim 1 , wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling.





the feedback configuration being selected from a set of acknowledgement configurations based on a Downlink Control Information, DCI, format of received control signaling.

transmitting acknowledgement signaling based on a feedback configuration, 





2. The method according to Claim 1, wherein acknowledgement signaling represents acknowledgement information, the acknowledgement information being structured based on the feedback configuration.

3. The method according to Claim 1, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group.

4. The method according to Claim 1, wherein acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation.


6. A user equipment for a New Radio, NR, radio access network, the user equipment comprising processing circuitry, the user equipment being configured to utilize the processing circuitry to:

10. The user equipment according to Claim 6, wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling.






the feedback configuration being selected from a set of acknowledgement configurations based on a Downlink Control Information, DCI, format of received control signaling.

transmit acknowledgement signaling based on a feedback configuration, 





7. The user equipment according to Claim 6, wherein acknowledgement signaling represents acknowledgement information, the acknowledgement information being structured based on the feedback configuration.

8. The user equipment according to Claim 6, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group.

9. The user equipment according to Claim 6, wherein the acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation.


11. A network node for a New Radio, NR, radio access network, the network node comprising processing circuitry and being configured to utilize the processing circuitry to:

15. The network node according to 

Claim 11, wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling.

configure a user equipment with at least one acknowledgement configuration of a set of acknowledgement configurations; and


transmit, to the user equipment, control signaling having a Downlink Control Information, DCI, format, 




indicating a feedback configuration to be selected from the set of acknowledgement configurations 
based on which the user equipment is to transmit acknowledgement signaling.




12. The network node according to Claim 11, wherein acknowledgement signaling represents acknowledgement information, the acknowledgement information being structured based on the feedback configuration.

13. The network node according to Claim 11, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group.

14. The network node according to Claim 11, wherein the acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation.

1. A method of operating a user equipment in a New Radio, NR, radio access network, the method comprising:


receiving Radio Resource Control (RRC) layer signaling indicating a set of acknowledgment configurations;
receiving a Downlink Control Information (DCI) message having a DCI format, the DCI message representing a scheduling assignment scheduling downlink data;


selecting a feedback configuration from the set of acknowledgement configurations based on the DCI
format of the received DCI message; and


transmitting acknowledgement signaling based on the selected feedback configuration, the acknowledgement signaling pertaining to the downlink data scheduled by the DCI message.



2. The method according to claim 1, wherein acknowledgement signaling represents acknowledgement information, the acknowledgement information being structured based on the feedback configuration.

3. The method according to claim 1, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattem to at least one code block group.

4. The method according to claim 1, wherein acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation.


5. A user equipment for a New Radio, NR, radio access network, the user equipment comprising processing circuitry, the user equipment being configured to utilize the processing circuitry to:


receive Radio Resource Control (RRC) layer signaling indicating a set of acknowledgment configurations;


receive a Downlink Control Information (DCI) message having a DCI format, the DCI message representing a scheduling assignment scheduling downlink data;

select a feedback configuration from the set of acknowledgement configurations based on the DCI format of the received DCI message; and



transmit acknowledgement signaling based on the selected feedback configuration, 
the acknowledgement signaling pertaining to the downlink data scheduled by the DCI message.

6. The user equipment according to claim 5, wherein acknowledgement signaling represents acknowledgement information, the acknowledgement information being structured based on the feedback configuration.

7. The user equipment according to claim 5, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group.

8. The user equipment according to claim 5, wherein the acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation.


9. A network node for a New Radio, NR, radio access network, the network node comprising processing circuitry and being configured to utilize the processing circuitry to:





transmit Radio Resource Control (RRC) layer signaling 



configuring a user equipment with at least one
acknowledgement configuration of a set of acknowledgement configurations; and

transmit, to the user equipment, a Downlink Control Information (DCI) message having a DCI format, the DCI message representing a scheduling assignment scheduling downlink data and the DCI format 

indicating a feedback configuration to be selected at the user equipment from the set of acknowledgement configurations; and receive acknowledgement signaling from the user equipment, the acknowledgement signaling pertaining to the downlink data scheduled by the DCI message.


10. The network node according to claim 9, wherein acknowledgement signaling represents acknowledgement
information, the acknowledgement information being structured based on the feedback configuration.

11. The network node according to claim 9, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group.

12. The network node according to claim 9, wherein the acknowledgment configurations of the set of acknowledgment
configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation.


Regarding claim 1, Baldemair’882 discloses a method of operating a user equipment in a New Radio, NR, radio access network, the method comprising:
transmitting acknowledgement signaling based on a feedback configuration, 
the feedback configuration being selected from a set of acknowledgement configurations based on a Downlink Control Information, DCI, format of received control signaling (see Baldemair’882, claim 1).
Regarding claim 2, Baldemair’882 discloses wherein acknowledgement signaling represents acknowledgement information, the acknowledgement information being structured based on the feedback configuration (see Baldemair’882, claim 2).
Regarding claim 3, Baldemair’882 discloses wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group (see Baldemair’882, claim 3).
Regarding claim 4, Baldemair’882 discloses wherein acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation (see Baldemair’882, claim 4).
Regarding claim 5, Baldemair’882 discloses wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling (see Baldemair’882, claim 1).
Regarding claim 6, Baldemair’882 discloses a user equipment for a New Radio, NR, radio access network, the user equipment comprising processing circuitry, the user equipment being configured to utilize the processing circuitry to:
transmit acknowledgement signaling based on a feedback configuration, 
the feedback configuration being selected from a set of acknowledgement configurations based on a Downlink Control Information, DCI, format of received control signaling (see Baldemair’882, claim 5).
Regarding claim 7, Baldemair’882 discloses wherein acknowledgement signaling represents acknowledgement information, the acknowledgement information being structured based on the feedback configuration (see Baldemair’882, claim 6).
Regarding claim 8, Baldemair’882 discloses wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group (see Baldemair’882, claim 7).
Regarding claim 9, Baldemair’882 discloses wherein the acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation (see Baldemair’882, claim 8).
Regarding claim 10, Baldemair’882 discloses wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling (see Baldemair’882, claim 5).
Regarding claim 11, Baldemair’882 discloses a network node for a New Radio, NR, radio access network, the network node comprising processing circuitry and being configured to utilize the processing circuitry to:
configure a user equipment with at least one acknowledgement configuration of a set of acknowledgement configurations; and
transmit, to the user equipment, control signaling having a Downlink Control Information, DCI, format, 
indicating a feedback configuration to be selected from the set of acknowledgement configurations based on which the user equipment is to transmit acknowledgement signaling (see Baldemair’882, claim 9).
Regarding claim 12, Baldemair’882 discloses wherein acknowledgement signaling represents acknowledgement information, the acknowledgement information being structured based on the feedback configuration (see Baldemair’882, claim 10).
Regarding claim 13, Baldemair’882 discloses wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group (see Baldemair’882, claim 11).
Regarding claim 14, Baldemair’882 discloses wherein the acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation (see Baldemair’882, claim 12).
Regarding claim 15, Baldemair’882 discloses wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling (see Baldemair’882, claim 9).
Regarding claims 1-15, the difference between the instant application and Baldemair’882 are minor and could be implied from the teachings of the claimed invention of the Baldemair’882.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Baldemair’882, into the invention of the instant application, in order to allow efficient and flexible acknowledgement signalling (see Baldemair’882, col. 1, lines 34-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al., US 2018/0302128 A1 (Akkarakaran hereinafter), in view of Lunttila et al., US 2020/0304248 A1 (Lunttila hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Akkarakaran discloses a method of operating a user equipment in a New Radio, NR, radio access network (In a wireless communications system, such as a NR or 5G system, a UE may be configured to communicate using a number of different services, a number of different types of information, or combinations thereof, that may each have separate feedback processes; see Akkarakaran, paragraph [0005]), the method comprising:
transmitting acknowledgement signaling based on a feedback configuration (Base stations and UEs in some LTE or NR deployments may utilize feedback techniques to enhance the reliability of communications, in which a receiving device (e.g., a UE receiving a downlink transmission or a base station receiving an uplink transmission) may transmit an acknowledgment or negative acknowledgment (ACK/NACK) to indicate whether a transmission was successfully or unsuccessfully received; see Akkarakaran, paragraph [0004]. Also see paragraph [0118], “the feedback information includes a set of ACK/NACK feedback bits and each bit of the set of ACK/NACK feedback bits provides ACK/NACK feedback for one or more packets, code blocks, or control messages of the first transmission … the determining is based on a feedback configuration provided in the semistatic signaling which indicates a number of feedback bits and an interpretation of each feedback bit based on one or more of the set of types of information and an indication of which of the set of types of information are included with the first transmission”. Also see abstract, “A feedback configuration for providing feedback for such separate feedback processes may be determined based on semi-static signaling and dynamic signaling. In some cases, semi-static signaling, such as radio resource control (RRC) signaling and dynamic signaling, such as downlink control information (DCI), may together provide a feedback configuration for a particular transmission”), 
Regarding claim 6, Akkarakaran discloses a user equipment for a New Radio, NR, radio access network (In a wireless communications system, such as a NR or 5G system, a UE may be configured to communicate using a number of different services, a number of different types of information, or combinations thereof, that may each have separate feedback processes; see Akkarakaran, paragraph [0005]), the user equipment comprising processing circuitry (Wireless device 505 may also include a processor; see Akkarakaran, paragraph [0076]), the user equipment being configured to utilize the processing circuitry to:
transmit acknowledgement signaling based on a feedback configuration (Base stations and UEs in some LTE or NR deployments may utilize feedback techniques to enhance the reliability of communications, in which a receiving device (e.g., a UE receiving a downlink transmission or a base station receiving an uplink transmission) may transmit an acknowledgment or negative acknowledgment (ACK/NACK) to indicate whether a transmission was successfully or unsuccessfully received; see Akkarakaran, paragraph [0004]. Also see paragraph [0118], “the feedback information includes a set of ACK/NACK feedback bits and each bit of the set of ACK/NACK feedback bits provides ACK/NACK feedback for one or more packets, code blocks, or control messages of the first transmission … the determining is based on a feedback configuration provided in the semistatic signaling which indicates a number of feedback bits and an interpretation of each feedback bit based on one or more of the set of types of information and an indication of which of the set of types of information are included with the first transmission”. Also see abstract, “A feedback configuration for providing feedback for such separate feedback processes may be determined based on semi-static signaling and dynamic signaling. In some cases, semi-static signaling, such as radio resource control (RRC) signaling and dynamic signaling, such as downlink control information (DCI), may together provide a feedback configuration for a particular transmission”),
Regarding claim 11, Akkarakaran discloses a network node for a New Radio, NR, radio access network (In a wireless communications system, such as a NR or 5G system, a UE may be configured to communicate using a number of different services, a number of different types of information, or combinations thereof, that may each have separate feedback processes; see Akkarakaran, paragraph [0005]), the network node comprising processing circuitry and being configured to utilize the processing circuitry to (Base station feedback manager 515 and/or at least some of its various sub-components may be implemented in hardware, software executed by a processor, firmware, or any combination thereof. If implemented in software executed by a processor; see Akkarakaran, paragraph [0079]):
configure a user equipment with at least one acknowledgement configuration of a set of acknowledgement configurations (A user equipment (UE) may be configured to communicate a number of transmissions that may each have separate feedback processes. A feedback configuration for providing feedback for such separate feedback processes may be determined based on semi-static signaling and dynamic signaling. In some cases, semi-static signaling, such as radio resource control (RRC) signaling and dynamic signaling, such as downlink control information (DCI), may together provide a feedback configuration for a particular transmission; see Akkarakaran, abstract. Also see paragraph [0056], “while a UE 115 may be configured for transmissions that may require a number of different feedback processes, particular transmissions may include only a subset of communications that need different feedback processes, and thus the feedback may be different for different transmissions. AUE 115 or a base station 105 may determine a feedback configuration for providing feedback for such separate feedback processes based on semi-static signaling and dynamic signaling”); 
Akkarakaran does not explicitly disclose the following features.
Regarding claim 1, the feedback configuration being selected from a set of acknowledgement configurations based on a Downlink Control Information, DCI, format of received control signaling.
Regarding claim 6, the feedback configuration being selected from a set of acknowledgement configurations based on a Downlink Control Information, DCI, format of received control signaling.
Regarding claim 11, and
transmit, to the user equipment, control signaling having a Downlink Control Information, DCI, format, indicating a feedback configuration to be selected from the set of acknowledgement configurations based on which the user equipment is to transmit acknowledgement signaling. In the same field of endeavor (e.g., communication system) Lunttila discloses a method related to acknowledgement feedback timing in connection of varying transmission time interval length that comprises the following features.
Regarding claim 1, the feedback configuration being selected from a set of acknowledgement configurations based on a Downlink Control Information, DCI, format of received control signaling (In an embodiment, the selection of the acknowledgement feedback mode is further based on control information format used for scheduling the data to the receiving device. The control information may be e.g. downlink control information, DCI, In one embodiment, the DCI format may be used in the selection so that the first mode (fall-back mode) is selected when a first control information format is used and the third mode (fast feedback mode) is selected when a second control information format is used. In an embodiment, the first control information format may be e.g. DCI format 1A and the second control information mode may be any other downlink control information format than the DCI format 1A to schedule PDSCH; see Lunttila, paragraph [0047]. Also see paragraph [0030], “the UE 120 may detect scheduling information from the eNB 110, the scheduling information indicating scheduled data transmission to the UE 120. Then the UE 120 may select, at least partially based on the scheduling information, the acknowledgement feedback mode to be used for sending ACK/NACK feedback for the scheduled data amongst a plurality of acknowledgement feedback modes”).
Regarding claim 6, the feedback configuration being selected from a set of acknowledgement configurations based on a Downlink Control Information, DCI, format of received control signaling (In an embodiment, the selection of the acknowledgement feedback mode is further based on control information format used for scheduling the data to the receiving device. The control information may be e.g. downlink control information, DCI, In one embodiment, the DCI format may be used in the selection so that the first mode (fall-back mode) is selected when a first control information format is used and the third mode (fast feedback mode) is selected when a second control information format is used. In an embodiment, the first control information format may be e.g. DCI format 1A and the second control information mode may be any other downlink control information format than the DCI format 1A to schedule PDSCH; see Lunttila, paragraph [0047]. Also see paragraph [0030], “the UE 120 may detect scheduling information from the eNB 110, the scheduling information indicating scheduled data transmission to the UE 120. Then the UE 120 may select, at least partially based on the scheduling information, the acknowledgement feedback mode to be used for sending ACK/NACK feedback for the scheduled data amongst a plurality of acknowledgement feedback modes”).
Regarding claim 11, and
transmit, to the user equipment, control signaling having a Downlink Control Information, DCI, format (The DL scheduling may contain a specific downlink control information format; see Luntilla, paragraph [0047]), indicating a feedback configuration to be selected from the set of acknowledgement configurations based on which the user equipment is to transmit acknowledgement signaling (the UE 120 may detect scheduling information from the eNB 110, the scheduling information indicating scheduled data transmission to the UE 120. Then the UE 120 may select, at least partially based on the scheduling information, the acknowledgement feedback mode to be used for sending ACK/NACK feedback for the scheduled data amongst a plurality of acknowledgement feedback modes; see Luntilla, paragraph [0030]. Also see paragraph [0047], “In an embodiment, the selection of the acknowledgement feedback mode is further based on control information format used for scheduling the data to the receiving device. The control information may be e.g. downlink control information, DCI; see Lunttila, paragraph [0047]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lunttila regarding acknowledgement feedback timing in connection of varying transmission time interval length into the method related to feedback techniques in wireless communication of Akkarakaran. The motivation to do so is to provide a method for suppoting different HARQ-ACK feedback modes/timings for latency reduction such that the limitations to the eNB's scheduling are minimized (see Lunttila, paragraphs [0001] and [0025]).
Regarding claim 2, Akkarakaran discloses wherein acknowledgement signaling represents acknowledgement information (the determining includes determining that a first number of bits are to be included in the feedback information based on the dynamic signaling, and the base station may receive a second number of bits of feedback from the UE and determine that the UE unsuccessfully received the dynamic signaling based on the receiving the second number of bits; see Akkarakaran, paragraph [0087]), the acknowledgement information being structured based on the feedback configuration (the feedback information includes a set of ACK/NACK feedback bits and a subset of the set of ACK/NACK feedback bits provide bundled feedback for two or more sets of packets of the first transmission; see Akkarakaran, paragraph [0087]. Also see paragraph [0090], “Feedback receiver 640 may receive feedback information from the UE according to the feedback configuration, receive the first uplink transmission from the UE”).
Regarding claim 7, Akkarakaran discloses wherein acknowledgement signaling represents acknowledgement information (the determining includes determining that a first number of bits are to be included in the feedback information based on the dynamic signaling, and the base station may receive a second number of bits of feedback from the UE and determine that the UE unsuccessfully received the dynamic signaling based on the receiving the second number of bits; see Akkarakaran, paragraph [0087]), the acknowledgement information being structured based on the feedback configuration (the feedback information includes a set of ACK/NACK feedback bits and a subset of the set of ACK/NACK feedback bits provide bundled feedback for two or more sets of packets of the first transmission; see Akkarakaran, paragraph [0087]. Also see paragraph [0090], “Feedback receiver 640 may receive feedback information from the UE according to the feedback configuration, receive the first uplink transmission from the UE”).
Regarding claim 12, Akkarakaran discloses wherein acknowledgement signaling represents acknowledgement information (the determining includes determining that a first number of bits are to be included in the feedback information based on the dynamic signaling, and the base station may receive a second number of bits of feedback from the UE and determine that the UE unsuccessfully received the dynamic signaling based on the receiving the second number of bits; see Akkarakaran, paragraph [0087]), the acknowledgement information being structured based on the feedback configuration (the feedback information includes a set of ACK/NACK feedback bits and a subset of the set of ACK/NACK feedback bits provide bundled feedback for two or more sets of packets of the first transmission; see Akkarakaran, paragraph [0087]. Also see paragraph [0090], “Feedback receiver 640 may receive feedback information from the UE according to the feedback configuration, receive the first uplink transmission from the UE”).

Claims 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al., US 2018/0302128 A1 (Akkarakaran hereinafter), in view of Lunttila et al., US 2020/0304248 A1 (Lunttila hereinafter), as applied to the claims above and further in view of disclosed prior art Sun et al., US 2018/0278379 A1 (Sun hereinafter).
Here is how the reference teach the claims.
Regarding claims 3, 8 and 13, Akkarakaran and Lunttila disclose the method according to claim 1, the user equipment according to claim 6 and the network node according to claim 11. Akkarakaran and Lunttila do not explicitly discloses the following features.
Regarding claim 3, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group.
Regarding claim 8, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group.
In the same field of endeavor (e.g., communication system) Sun discloses a method for downlink retransmission of Code Block Groups (CBGs) when CBG level ACK and NACK feedback is unreliable that comprises the following features.
Regarding claim 3, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group (the CBG ACK/NACK feedback from the UE includes information regarding a first bitmap of ACKs and NACKs corresponding to the CBGs received from the gNB; see Sun, paragraph [0010]).
Regarding claim 8, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group (the CBG ACK/NACK feedback from the UE includes information regarding a first bitmap of ACKs and NACKs corresponding to the CBGs received from the gNB; see Sun, paragraph [0010]).
Regarding claim 13, wherein at least one of the acknowledgement configurations of the set of acknowledgement configurations indicates a mapping of at least one acknowledgment bit subpattern to at least one code block group (the CBG ACK/NACK feedback from the UE includes information regarding a first bitmap of ACKs and NACKs corresponding to the CBGs received from the gNB; see Sun, paragraph [0010]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Sun regarding downlink retransmission of Code Block Groups (CBGs) when CBG level ACK and NACK feedback is unreliable into the method related to feedback techniques in wireless communication of Akkarakaran and Lunttila. The motivation to do so is to reduce failure in decoding one or more set of CBGs (see Sun, paragraph [0008]).

Claims 4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al., US 2018/0302128 A1 (Akkarakaran hereinafter), in view of Lunttila et al., US 2020/0304248 A1 (Lunttila hereinafter), as applied to the claims above and further in view of disclosed prior art Chen et al., US 2012/0263121 A1 (Chen hereinafter).
Here is how the reference teach the claims.
Regarding claims 4-5, 9-10 and 14-15, Akkarakaran and Lunttila disclose the method according to claim 1, the user equipment according to claim 6 and the network node according to claim 11. Akkarakaran and Lunttila do not explicitly discloses the following features.
Regarding claim 4, wherein acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation.
Regarding claim 5, wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling.
Regarding claim 9, wherein the acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation.
Regarding claim 10, wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling.
Regarding claim 14, wherein the acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation.
Regarding claim 15, wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling.
In the same field of endeavor (e.g., communication system) Chen discloses a method for receiving an upper layer configuration of multiple ACK/NACK resources for uplink transmission that comprises the following features.
Regarding claim 4, wherein acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation (Aspects of the present disclosure relate generally to wireless communication systems, and more particularly to supporting ACK/NAK feedback in a Carrier Aggregation (CA) configuration; see Chen, paragraph [0003]).
Regarding claim 5, wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling (The ACK/NAK or PUCCH resource may be derived either implicitly or explicitly. Implicit ACK/NAK resource allocation is based upon downlink control transmission. Explicit resource allocation is configured by radio resource control (RRC) for some explicit ACK/NAK resources; see Chen, paragraph [0059]).
Regarding claim 9, wherein the acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation (Aspects of the present disclosure relate generally to wireless communication systems, and more particularly to supporting ACK/NAK feedback in a Carrier Aggregation (CA) configuration; see Chen, paragraph [0003]).
Regarding claim 10, wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling (The ACK/NAK or PUCCH resource may be derived either implicitly or explicitly. Implicit ACK/NAK resource allocation is based upon downlink control transmission. Explicit resource allocation is configured by radio resource control (RRC) for some explicit ACK/NAK resources; see Chen, paragraph [0059]).
Regarding claim 14, wherein the acknowledgment configurations of the set of acknowledgment configurations pertain to one of:
a same bandwidth part;
a carrier; and
a carrier aggregation (Aspects of the present disclosure relate generally to wireless communication systems, and more particularly to supporting ACK/NAK feedback in a Carrier Aggregation (CA) configuration; see Chen, paragraph [0003]).
Regarding claim 15, wherein at least one acknowledgement configuration of the set of acknowledgement configurations is configured with Radio Resource Control layer signaling (The ACK/NAK or PUCCH resource may be derived either implicitly or explicitly. Implicit ACK/NAK resource allocation is based upon downlink control transmission. Explicit resource allocation is configured by radio resource control (RRC) for some explicit ACK/NAK resources; see Chen, paragraph [0059]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chen regarding receiving an upper layer configuration of multiple ACK/NACK resources for uplink transmission into the method related to feedback techniques in wireless communication of Akkarakaran and Lunttila. The motivation to do so is to meet the growing demand for mobile broadband access and to advance and enhance the user experience with mobile communications (see Chen, paragraph [0007]).

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 09/20/2022. Claims 1-15 are currently pending.
Double patenting rejection is maintained.

Response to Arguments
Applicant’s argument, filed on 09/20/2022, with respect to the claims 1-15 have been fully considered and they are found to be persuasive. Newly found prior art discloses the argued features as discussed above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 11/23/2022